Citation Nr: 1507563	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability, to include acid reflux. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

3.  Entitlement to service connection for allergies. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to gastrointestinal disability. 

6.  Entitlement to service connection for diabetes mellitus. 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for a left leg disorder. 

9.  Entitlement to service connection for sleeplessness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active service from August 1979 to August 1983 and from January 1991 to May 1991, with additional service in the Army Reserves.

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Waco, Texas (RO), which denied the benefits sought on appeal. 

In December 2013, the Board re-characterized the Veteran's claim for entitlement to service connection for PTSD and other psychiatric disorders into a single issue for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded that issue as well as the other issues on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records from the Social Security Administration and providing the Veteran with VA examinations in conjunction with her gastrointestinal disorder and acquired psychiatric disorder claims.  

The Board now finds it more appropriate to bifurcate the issue into separate claims for entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD.  The PTSD claim is being denied; the issue of the Veteran's claim for entitlement to service connection for a psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below.  

The issue of entitlement to service connection for low back disorder has been raised by the record in a June 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, diabetes mellitus, hypertension, left leg disorder, and sleeplessness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current diagnosed gastrointestinal disorder, to include acid reflux, is likely related to her numerous complaints and treatment for various gastrointestinal problems during her period of service and since then. 

2.  The competent evidence does not demonstrate that the Veteran's bilateral carpal tunnel syndrome had an onset during her period of service or within the first year thereafter, and the preponderance of the evidence is against a finding that it is otherwise related to her period of service. 

3.  The preponderance of the competent evidence of record is against a finding that the Veteran's allergy disorder is related to her period of service.

4.  Although there is credible supporting evidence of the Veteran's in-service exposure to a noncombat-related stressor, the preponderance of medical evidence on file is against a finding that she has a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for gastrointestinal disorder, to include acid reflux, have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for entitlement to service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for entitlement to service connection for allergy disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in December 2008 that addressed of the elements concerning her claims for service connection prior to adjudication of the claims in the 2009 rating decisions.  The letters informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to her and VA's respective duties for obtaining evidence.  The Veteran was also informed on how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

 In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Board notes that the Veteran identified outstanding VA treatment records from the medical center in Dallas, Texas from 1983 to 2001.  The record contains a May 2009 memorandum of unavailability of VA treatment records that reflects the unsuccessful efforts VA has taken to obtain those records.   The Veteran was notified of VA's unsuccessful attempts in a notice letter later that month. 

The Veteran was also provided with VA psychiatric and gastrointestinal examinations in March 2014.  Both of these examination reports reflect that the VA examiners a review of the record, recorded the findings from clinical evaluation, provided comprehensive statements in support of the medical conclusions rendered. The Board finds that the VA examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board acknowledges that VA has not afforded the Veteran with VA examinations relating to her service connection claims for allergies and carpal tunnel syndrome.  However, the Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Although there are current diagnoses of allergies and bilateral carpal tunnel syndrome, post-service treatment records show that the Veteran was not first diagnosed or treated for these conditions until two decades after her discharge from her second period of service.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and her service in 1991.  While the Veteran believes her current diagnosed disorders are related to service, she is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Veteran has not reported that these conditions had an onset during either of her periods of service.  Rather, she reported that her allergy disorder and bilateral carpal tunnel syndrome had onsets well after her separation from her second period of service.  See November 2008 application for VA compensation benefits.  Simply stated, referral of the claims for examination or obtainment of medical opinions on the matters of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79. 

Pursuant to the Board's December 2013 remand directives, the Veteran's records from the Social Security Administration were obtained and associated with the claims folder.  Also, the Veteran was afforded with VA psychiatric and gastrointestinal examinations in conjunction with her claims.  The Board finds that there has been substantial compliance with the remand directives, and no further action is needed at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

 For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

 Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

Gastrointestinal Disorder 

The Veteran seeks entitlement to service connection for a gastrointestinal disorder, to include acid reflux.  She reports that she first experienced symptoms of abdominal pain, nausea, and reflux during her first period of service.  She believes that her symptoms developed as a result of eating food in the mess halls.  The Veteran reports that she sought treatment during her period of service and she was treated with medication and she was allowed to prepare her own meals.  The Veteran reports that she has continued to experienced intermittent symptoms of abdominal pain, nausea, vomiting, and reflux, and she has been treated for severe acid reflux in the years following.  

A review of the Veteran's service treatment records from her first period of service are replete with complaints of abdominal pain, swelling, and discomfort, as well as some complaints of nauseas and vomiting.  See service treatment records dated in May 1980, October 1980, May 1981, January 1983 and February 1983.  These records also contain various diagnoses such as gastritis, gastro-doudenitis, and chronic epigastric pain.  She underwent an upper gastrointestinal series in February 1983, but the test results were normal.  It was noted that her symptoms improved with medication.  See February 1983 service treatment note.  Subsequent medical records from her Reserve service and second period of active duty service in 1991 do not reflect any complaints of gastrointestinal problems, and she specifically denied any stomach problems on reports of medical histories in March 1988, April 1991, May 1992, and February 1995.  

The available VA treatment records show that the Veteran complained of a long history of gastrointestinal problems since 1979.  See January 2003 VA treatment record.  Subsequent VA treatment records continue to show her complaints of epigastric pain, heartburn, abdominal discomfort and other gastro-intestinal symptoms.  Based on her complaints, she has been diagnosed with gastro-esphogeal reflux disease (GERD) and dyspepsia.  She takes medication to treat her chronic reflux symptoms.  See VA treatment records dated in 2003 to 2009. 

In March 2014, the Veteran was afforded a VA gastrointestinal examination in conjunction with her claim.  The Veteran reported that during her first period of service, she developed abdominal pain associated with food eaten at the mess hall.  She went to sick call several times and she was given permission to fix her meals in her room instead of eating in the mess hall.  She further reported that her symptoms continued after military service and she was eventually diagnosed with GERD at the VA.  She complained of epigastric pain, nausea, vomiting, and melena.  It was noted that an October 2013 CT scan revealed findings of cholelithesis, possible mesenteric panniculitis and an ultrasound showed findings of panceatic
duct dilatation.  The VA examiner initially noted that the Veteran had a current diagnosis of GERD, but then the VA examiner concluded that the current diagnostic test results have not given the Veteran a definitive diagnosis.  Although the Veteran has a long history of abdominal complaints, with some GERD and IBS symptoms, the VA examiner stated that a definitive cause for her symptoms has not been established and to state that she has GERD or IBS without ruling out other disorders that could potentially create the same symptoms would be speculation at best.  The VA examiner concluded that it was less likely than not that the Veteran's abdominal condition is related to her period of military service because of the lack of a definitive diagnosis. 

Here, the VA treatment records show that the Veteran has a current diagnosis of GERD with dyspepsia.  See VA treatment record dated in 2003 to 2009.  Although the VA examiner felt that the definitive diagnosis could not be provided during the 2013 VA examination, the Board cannot ignore the diagnoses of GERD and dyspepsia consistently reflected in the Veteran's VA treatment records since 2003.  The Board finds that element (1), a current diagnosed disorder, has been shown. 

With respect to elements (2), in-service disease or injury, the Board observes that the Veteran has credibly reported that she first experience recurrent symptoms of epigastric pain, nausea and reflux in service, and she has continued to experience similar symptomatology since then.  The Veteran as a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the medical records from her first period of service reflect that she presented with complaints of epigastric pain, nausea, and reflux on several occasions between 1980 and 1983, and she has since been diagnosed with GERD and dyspepsia.  In addition, her post-service treatment records reflect her reports of long-history of similar complaints made years prior to her initiating her claim for VA benefits in 2008.  

The record does not contain a medical nexus statement, element (3), that links the Veteran's currently diagnosed GERD and dyspepsia to her service.  However, the record does show that VA medical professionals have diagnosed the Veteran with GERD and dyspepsia based on her description of the symptoms that she reported first occurred in service.  It is noted that lay evidence can be competent and sufficient to establish a diagnosis or to establish etiology of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A diagnosis based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed GERD and dyspepsia with her period of service.  

Based on the foregoing, the Board finds that the evidence of record is at least in approximate balance as to whether the Veteran's currently diagnosed GERD and dyspepsia are related to the symptoms that first manifested during period of service.  Here, the file contains competent lay and medical evidence of epigastric pain, nausea, and reflux in service and a medical diagnosis of GERD and dyspepsia based on her description of those symptoms and clinical findings.  The Board concludes that the evidence is at least in equipoise as to the question of whether the Veteran's current GERD with dyspepsia first manifested in service.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's GERD with dyspepsia is likely related to service.   8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection for gastrointestinal disorder, identified as GERD with dyspepsia, is warranted.  

PTSD
 
The Veteran seeks entitlement to service connection for PTSD.  She contends that she has PTSD related to her periods of service as result of sexual harassment as well as noncombat stressor.  See May 2009 statement in support of case, as well as the reports of September 2009 and March 2014 VA psychiatric examination reports. 

The Veteran believes that she has PTSD as a result of sexual harassment she suffered during her first period of service when she was stationed in Germany.  The Veteran reports that two of her immediate supervisors required that the Veteran to prepare food for them and both men made sexual advances towards her.  The Veteran stated that she refused to cooperate on those sexual advances and she received disciplinary actions against her.  See Id. 

The Veteran also reports that her PTSD is related to non-combat stressors during her service in Germany in 1991 during Operation Desert Storm.  She claims that her first stressor event involves her service in a medical transport when she helped in the transportation of wounded soldiers.  She reported that she would unload the casualties from aircrafts and transport them for immediate medical treatment at various hospitals location in Germany depending on the severity of their injury.  The Veteran reported that there were many occasions where she rode inside the ambulance with the wounded soldiers.  She observed that the soldiers' wounds varied from stepping on landmines, friendly fire, and psychiatric disorders.  She recalled one incident where she was riding in an ambulance with a soldier who had stepped on a mine and his feet had been blown off.  She had no prior training or experience in dealing with such severely injured patients and she felt it was very traumatic experience for her.   The Veteran also claims that her PTSD is related to her witnessing a female roommate be beaten by a boyfriend and the Veteran's attempts to help her roommate were unsuccessful.  The Veteran reports that she felt in fear for her life during that incident.  See Id. 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  Parenthetically, the Board notes that DSM-V (the latest version of the DSM) has been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.  Hence, DSM-IV is still the governing directive.

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5).

Regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  The VA Adjudication Procedures Manual Rewrite (M21-1MR) notes that personal assault is an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battering, robbery, mugging, stalking, and harassment.  M21-1MR.IV.ii.1.D.17.a.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

A review of the Veteran's service personnel records shows she served in Germany during both periods of service.  Her first period of service does reflect that the Veteran received Article 15 disciplinary action against her as a result of disobeying supervisor's orders.  Her service personnel records also reflect that she served as a member of a Fabric Repair Specialist in a resident medical unit attached to an Army Hospital in Germany in 1991. 

The record also contains statements from the Veteran's sister, friends and work supervisor that the Veteran's attitude and demeanor greatly changed after her return from Germany in 1991.  In particular, her work supervisor noted that prior to her deployment, the Veteran had been an exceptional worker but after her return, her work quality greatly declined and she no longer worked well with others.  See January 2009 statement from D.D.  Also, the Veteran's sister observed that the Veteran's behavior and demeanor altered after her return from both of her deployments to Germany in the 1983 as well as in 1991. 

The Board finds that the evidence corroborates the Veteran's claimed noncombat stressors as well as her claimed sexual harassment from her two supervisors.  Given that the Veteran was attached to a resident medical unit during her deployment in 1991 in Germany, as well as the observations from her family, friends, and work supervisor about the Veteran's change in behavior and demeanor, the Board finds it highly likely that she was exposed to noncombat trauma as she described.  Also, given that her service personnel records reflect that she received disciplinary action for disobedience similar to her description as well as her sister's observations of her change in behavior, the Board finds it likely that the Veteran experienced sexual harassment from her two supervisors as she described.  Therefore, the Board concedes that the Veteran's claimed in-service stressors actually occurred. 

The remaining questions before the Board regarding the claim for service connection for PTSD are (1) whether there is medical evidence establishing a diagnosis of PTSD as defined in DSM-IV, and (2) whether there is medical evidence of nexus between the diagnosis and the claimed in-service stressors. 

In this case, the preponderance of the competent medical evidence of record is against a finding that she has a current diagnosis for PTSD.  Even though there is evidence that corroborates the Veteran alleged in-service stressor, the weight of the competent medical evidence does not demonstrate that she has a current diagnosis of PTSD.  

The pertinent post-service medical records consist of the Veteran's VA treatment records and the reports of VA psychiatric examinations dated in September 2009 and March 2014.  VA treatment records do reflect a diagnosis of PTSD since 2007.  However, both the 2009 and 2014 VA examiners ruled out a diagnosis of PTSD because the Veteran did not meet the full diagnostic criteria to support a diagnosis for PTSD under DSM-IV.  Notably, both VA examiners concluded that the degree of the Veteran's stressor events (both noncombat and sexual harassment events) did not match the types of symptoms and severity of symptoms that the Veteran reported during clinical evaluation.  See 2009 and 2014 VA psychiatric examination reports. 

After reviewing all the evidence, the Board finds that the VA examination reports are more probative, because they consisted of a complete review of the Veteran's medical records, including those earlier VA treatment records.  Even though the VAMC treatment records contain diagnoses that include PTSD, the Board finds that the medical impression in the VA examination reports are more probative because both VA examiners considered the findings from clinical evaluations as well as reviewed of the VA treatment record. 

Moreover, both VA examiners supported the diagnostic impression with a rationale in light of the factual findings of the medical evidence.  The VA examiners provided findings and a rationale that showed that the Veteran's symptoms were not consistent with a diagnosis of PTSD as defined in DSM-IV.  Both the 2009 and 2014 VA examiners are the only medical professional to assess the Veteran's symptoms in light of the criteria for a PTSD diagnosis as defined by DSM-IV.  

Further, while various VA treatment records note a diagnosis of PTSD, these records do not contain a rational statement in support of that medical conclusion.  In those records, the VA medical providers only record the Veteran's reported subjective history, symptoms and treatment, without clearly expressing any opinion as to whether the Veteran met the diagnostic criteria for PTSD in accordance with DSM-IV as required by VA regulations. 

The findings and opinions of the 2009 and 2014 VA examination reports are well supported by rationale and carry more probative weight than any medical notation with no rationale or support of the diagnosis of PTSD contained in the Veteran's VA mental treatment records.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion that contains only data and conclusion is not entitled to any weight.  Although, the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statements.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran's statements are also insufficient to prove that she has a current diagnosis of PTSD that conforms to DSM- IV criteria.  As a layperson, she is competent to describe her mental health symptoms, such as intrusive thoughts about her experiences during her military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). However, medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Since the Veteran does not have special medical knowledge or experience, she is not competent to make a determination that she has a current diagnosis of PTSD, certainly not in conformance with DSM- IV criteria.  See 38 C.F.R. § 3.159(a). In this case, the weight of the competent medical evidence of record does is against a finding that the Veteran has a current diagnosis of PTSD. 

Without a current medical diagnosis of PTSD, VA cannot award service connection.  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical diagnosis of PTSD, or of any other psychiatric disorder, VA cannot grant an award of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The preponderance of the competent medical evidence on file is against a finding of a current diagnosis for PTSD.  While VA has conceded the occurrence of Veteran's alleged in-service stressor events, service connection cannot be awarded without a current diagnosis of PTSD in accordance with the DSM-IV criteria. 

Based on the foregoing, the Board finds that the evidence of record does not support the award of service connection for PTSD.  There is no evidence of a current diagnosis of PTSD.  Consequently, the benefit-of-the-doubt rule does not apply and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).

Allergy and Bilateral Carpal Tunnel Syndrome 

The Veteran seeks entitlement to service connection for allergies and bilateral carpal tunnel syndrome.  She asserts that her current disorders are related to her periods of military service.  

The Veteran believes that her current allergy disorder is related to her handling wounded soldiers who had been stationed in Saudi Arabia and she had secondary exposure to the dust, particles, and chemicals from the soldiers' uniforms.  She reports that it caused her to develop difficulty breathing, sneezing, coughing, and itchy skin, which she associates with her current diagnosis of allergies.  The Veteran believes that her current bilateral carpal tunnel syndrome is related to the duties she performed as clerk and fabric repair specialist which required repetitive use of her hands.  See June 2010 statement in support of the case. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a diagnosis of bilateral carpal tunnel syndrome and she receives medication for allergies.  See VA treatment record, and in particular September 2009 for diagnosis of carpal tunnel syndrome and 2010 VA treatment record for Lordatadine for allergies.  Element (1), current disability, is satisfied for both claims. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  A review of the Veteran's service treatment records does not document any complaints indicative of allergies or carpal tunnel syndrome. Rather, the Veteran received normal respiratory and upper extremity evaluations on her service examinations in March 1988, April 1991, May 1992, and February 1995, and she consistently denied any problems indicative allergies, hand-related or neuritis on the respective associated reports of medical history.

The Veteran imitated her claims for service connection for allergies and carpal tunnel syndrome in November 2008, and at that time, she indicated that her carpal tunnel syndrome first manifested in 2007 and her allergies first manifested in 2008. 

Post-service VA treatment records show that in January 2007 the Veteran presented with complaints of bilateral hand pain and numbness for the past six weeks.  She denied any prior injury to her hands.  She was assessed with bilateral carpal tunnel syndrome based on her reported history and provided with wrist splints and medication to treat her symptoms.  VA treatment records starting in 2009 reflect that the Veteran was prescribed medication to treat allergies. 

The evidence of record does not show that the Veteran's allergies or bilateral carpal tunnel syndrome first manifested during her periods of service or until more than two decades beyond her last period of service in 1991.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The competent evidence of record does not demonstrate that the Veteran's allergies or bilateral carpal tunnel syndrome had onsets during her periods of service or within the first year after her separation from service.  

In regard to the Veteran's assertion that she was exposure to residuals of dust, particles and chemicals from working near soldiers returning from Saudi Arabia, she has not provided any medical studies of record that show harmful health effects from such secondary or remote contact that may have occurred.  The Board further finds that such an assertion is too speculative on its face to constitute credible evidence of actual exposure to environmental hazards in Southwest Asia.

Element (2), an in-service injury or disease, has not been satisfied for either claim

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed allergies and bilateral carpal tunnel syndrome and the Veteran's periods of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of allergies or carpal tunnel syndrome in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for both of the conditions until two decade after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third service-connection element for certain chronic diseases, such as organic diseases of the nervous system, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted at any point during the appeal period that she has experienced symptoms of carpal tunnel syndrome continuously since her period of service.  Rather, she indicated that her symptoms first manifested in 2007 which comes more than two decades after her separation from her second period of service. 

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claims fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Entitlement to service connection for gastrointestinal disorder, to include acid reflux, is granted. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for allergy disorder is denied. 

Entitlement to service connection for bilateral carpal tunnel syndrome is denied. 


REMAND

Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the remaining claims on appeal.

In December 2013, the Board instructed that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of her claimed acquired psychiatric disorder.  As discussed above, the March 2014 VA examiner ruled out a diagnosis of PTSD based on the findings from clinical evaluation and review of the claims folder.  Instead, the VA examiner identified a diagnosis of major depression but concluded that it was less likely than not related to the Veteran's period of service and more likely related to her post-service occupational problems.  Notably, the Veteran contends that her depression symptoms had an onset during her second period of service and her symptomatology impacted her ability to work.  To this extent, the record also contains a January 2009 statement from the Veteran's former work supervisor that observed that the Veteran's behavior and demeanor changed after her return from deployment in Germany and her quality of work was adversely impacted.  Also, the Veteran has reported that she initially sought mental health treatment in 1991 through a program at work. The Board does not find that the March 2014 VA examiner adequately discussed whether the Veteran's depression symptoms had an onset during her second period of service and the impact it might have had on her ability to work in 1991 and thereafter.  On remand, the Board instructs the VA examiner to provide an addendum medical statement that addresses whether the Veteran's employment problems shortly after her return from Germany in 1991 suggests that the onset of her depression was during her second period of service. 

In addition, the Veteran now asserts that she has an acquired psychiatric disorder, to include depression that is secondary to her now service-connected gastrointestinal disability.  See December 2014 informal hearing presentation.  On remand, the RO/AMC should obtain a supplemental VA medical opinion to address this matter.  The VA examiner should be instructed to review the claims file, including the previous 2014 VA examination reports, and to please clarify whether the Veteran has a current diagnosed psychiatric disorder that is related to her period of service, to include as secondary to her service-connected gastrointestinal disability.

The Board also notes that none of the VCAA letters of record notify the Veteran how to establish entitlement to service connection on a secondary basis.  This theory of entitlement is relevant to her claim of entitlement to service connection for acquired psychiatric disorder as secondary to gastrointestinal disorder.  On remand, proper VCAA notice should be given.

Lastly, the Veteran has asserted that her claimed diabetes mellitus, hypertension, and sleeplessness are proximately due to her diagnosed acquired psychiatric disorder.  In addition, the record suggests that the Veteran might have neurologic involvement in her left leg which could be associated with diabetes mellitus.  The Board finds that these claims are inextricably intertwined with the Veteran's pending claims for service connection for acquired psychiatric disorder.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran proper VCAA notice of how to establish entitlement to service connection on a secondary basis.
 
2.  Arrange for the Veteran's claims folder to be reviewed by the March 2014 VA examiner in order to clarify whether the Veteran has a current diagnosed psychiatric disorder that is related to her period of service, to include as secondary to her service-connected gastrointestinal disability. 

Any opinion provided must include an explanation of the basis for the opinion.  The examiner is specifically asked to address whether the following: 

A).  Identify whether any of the Veteran's reported sleeplessness is symptom or manifestation of any diagnosed psychiatric disorder. 

B).  Is it at least as likely as not that the Veteran's current diagnosed psychiatric disorder had an onset during her second period of service in 1991, and manifested as symptoms that impacted her ability to work in 1991 and thereafter? 

C).  Is it at least as likely as not that the Veteran has any service-connected disability that ultimately causes or aggravates her depression symptoms.  If the examiner is unable to render the above requested opinions, she should so state and specifically indicate the reasons why. 

If the VA examiner who provided the 2014 VA examination is unavailable, schedule the Veteran for a new VA examination relating to her claim for service connection for an acquired psychiatric disorder, other than PTSD.  The complete claims file must be sent to any examiner for review in conjunction with this claim.  The examiner should be asked to identify any current psychiatric disorder and to provide a medical opinion as to the likelihood that any current diagnosed disorder is related to any aspect of the Veteran's period of service, to include her service-connected gastrointestinal disability. 

3.  After completing all appropriate development, the RO must adjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


